FILED
                            NOT FOR PUBLICATION                             JUL 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



COUNTRY JOE STEVENS, aka Singing                 No. 09-16876
Horse,
                                                 D.C. No. 3:09-cv-00227-BES-
              Plaintiff - Appellant,             RAM

  v.
                                                 MEMORANDUM *
HOWARD SKOLNICK; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Brian E. Sandoval, District Judge, Presiding

                             Submitted June 29, 2010 **
                              San Francisco, California

Before: ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Country Joe Stevens, a Nevada state prisoner, appeals pro se the district

court’s order denying his motion for a temporary restraining order (“TRO”).

Stevens brought a 42 U.S.C. § 1983 action alleging that the Nevada Department of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Corrections Administrative Regulations 810 and 711, which deal with religious

faith group activities and programs, and the prison officials’ confiscation of

religious objects, violated his First Amendment right to free exercise of his Native

American religion, his equal protection rights, and his rights under the Religious

Land Use and Institutionalized Persons Act. Stevens sought to temporarily

restrain prison officials from refusing Stevens permission to perform his daily

Native American prayer practice. The district court concluded that Stevens failed

to show a significant threat of irreparable injury, and denied the request for a TRO.

      Generally, a district court’s denial of an application for a TRO is not an

appealable final order. See Religious Tech. Ctr. Church of Scientology Int’l, Inc. v.

Scott, 869 F.2d 1306, 1308 (9th Cir. 1989. Although an “order denominated a

TRO that possesses qualities of a preliminary injunction is a reviewable

interlocutory order,” SEIU v. Nat’l Union of Healthcare Workers, 598 F.3d 1061,

1067 (9th Cir. 2010) (finding a TRO akin to a preliminary injunction where the

district court held an adversarial hearing and where the duration of the TRO

exceeded the ordinary duration for TROs), we conclude that the district court’s

order is not akin to the denial of a preliminary injunction and is therefore not




                                           2                                       09-16876
reviewable under 28 U.S.C. § 1292(a)(1).

     Appellant’s motion to strike portions of the answering brief is denied.

     DISMISSED.




                                        3                                      09-16876